Citation Nr: 1738309	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral foot disability. 

4.  Entitlement to service connection for osteoarthritis of the bilateral foot.

5.  Entitlement to service connection for a bilateral foot disability other than osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The veteran served on active, duty from September 1944 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge, sitting in Washington, DC.  Transcripts of the testimony from this hearing have been associated with the claims file.  During the hearing, the undersigned granted a 60-day abeyance period, following the hearing, for the submission of additional evidence.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Based upon the recent multiple diagnoses of the bilateral foot, here, the Board bifurcates the issues of entitlement to service connection for osteoarthritis of the bilateral foot and entitlement to service connection for a bilateral foot disability other than osteoarthritis.  While the issues are related as they both concern disabilities of the feet, such bifurcation of the issues permits granting service connection for the osteoarthritis without delay of the remand for a VA opinion necessary to adjudicate the non-osteoarthritis foot issues.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The Board acknowledges that while seeking treatment in November 2015, the Veteran complained about having ankle problems in relation to a fall in service.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary, and available online or at the local Regional Office.  The Veteran is advised that if he wishes to file a claim for a bilateral ankle disability, he may do so using the prescribed form.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral foot disorder other than is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2009, the RO denied the claim for service connection for bilateral hearing loss.  The Veteran was notified of that decision but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  Evidence received since the July 2009 rating decision, when considered by itself or in connection with evidence previously assembled, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is related to active duty service.

4.  A December 1990 Board decision determined that no new evidence regarding the issue of claimed residuals for an in-service foot disability had been submitted subsequent to the September 1961 rating decision.  The Veteran did not file a motion to vacate, file a motion for reconsideration, or file a motion to revise the decision based on clear and unmistakable error.

5.  Evidence received since the December 1990 Board decision, when considered by itself or in connection with evidence previously assembled, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral foot disability.

6.  The evidence favors a finding that the Veteran's bilateral foot osteoarthritis was incurred during service.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (b), (c) (West 2014); 38 C.F.R. §§ 3.160 (d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

4.  The December 1990 Board decision that denied entitlement to service connection a chronic foot disability decision is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. §§ 3.160 (d), 20.1105 (2016).

5.  New and material evidence has been received, and the claim for service connection for a bilateral foot disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

6.  The criteria for establishing service connection for bilateral foot osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court recently interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

A.  Bilateral Hearing Loss

Concerning the claim for bilateral hearing loss, in a July 2009 rating decision, the RO denied the claim.  The veteran did not timely disagree with this decision, and the January 2004 rating decision became final. 

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has been received to reopen the claim for service connection for hearing loss.  The RO previously declined to reopen the claim on the basis that although VA medical records documented treatment for hearing loss, none of the records indicated that the Veteran's hearing loss began during his active military service. 

In a statement received in July 2013, the Veteran reported that he was trained as a gunner on 20 mm and 50 caliber machine guns, 5 inch mortars, and the second loader on the 40 mm cannons.  He noted that he did not wear hearing protection and stood that the noise from the cannon being fired was deafening.  He claimed that after firing the 40 mm cannons, his ears hurt and he had trouble hearing for a long period of time.  He stated that he has "been hard of hearing ever since [he] got out of service," and when he finally went to an ear, nose, and throat (ENT) doctor in 1978, he was told that his ear drums revealed a severe injury.  

On March 2014 hearing loss and tinnitus disability benefits questionnaire (DBQ) examination, the examiner acknowledged that the Veteran's military duties put him in close proximity to noise exposure.   The examiner found that the Veteran had a clinical diagnosis of hearing loss, and his or her tinnitus was at least as likely as not (50% probability or greater) a symptoms associated with the hearing loss.  The examiner also opined that the Veteran's tinnitus was at least as likely as not (50% probability or greater) caused by or a result of military noise exposure.  The examiner reasoned that the Veteran reported noise exposure as a trained gunner on 20 mm and 50 caliber machine guns, 5 inch mortars, and the second loader on the 40 mm cannons.  Hearing protection was not issued.  The examiner noted that the Veteran's whispered voice test was normal upon exit; however, the examiner reported that whispered voice testing was no longer used clinically as it could not detect changes in hearing from acoustic trauma.  

During his June 2017 hearing, the Veteran reported that his military occupational specialty was a motor machinist mate, which exposed him to loud noises, including 16 cylinder diesel engines.  He also testified that after firing 20, 40, and 50 mm cannons, his ears would ring and hurt.  He stated that he stayed "somewhat dizzy" afterwards for a couple of days before he could really hear again.  See Transcript, p.4.  The Veteran's representative reported that the Veteran has been service-connected for the ringing in his ears.  The Veteran indicated that he experienced hearing loss well before getting treatment at VA and clarified that he experienced hearing loss ever since he was aboard the ship and experienced "problems after firing the big guns."  See Transcript, p.7.  

Accordingly, the Board finds that the Veteran's July 2013 statement and his testimony as to the onset of his hearing loss and the continuity of symptomology from then to the present as well as the March 2014 VA examiner's findings relating tinnitus to noise exposure in service and suggesting a relationship between the Veteran's tinnitus and hearing loss constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for bilateral hearing loss is granted.

B.  Bilateral Foot Disability

In December 1990, the Board determined that no new evidence regarding the issue of claimed residuals for an in-service foot disability had been submitted subsequent to the September 1961 rating decision.  The Board noted that as evidence had not been submitted showing that the Veteran now has residuals of a foot condition that was manifested while he was on active duty, there was no demonstration, of chronicity or continuity to sustain a favorable determination of service connection on a new factual basis.

The Veteran did not file a motion to vacate, a motion for reconsideration, or a motion to revise the decision based on clear and unmistakable error.  As such, the December 1990 Board decision became final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1100, 20.1105.

The evidence received since the December 1990 Board decision includes an August 1997 primary care note documenting a history of multiple fractures in both feet on board the ship in the Navy with cold damage/frostbite.  A May 2014 VA podiatry note reporting a history of the Veteran injuring his left foot while in the military many years ago and having problems ever since.  

In a September 2014 statement, the Veteran's spouse reported that she married the Veteran in February 1950, after which he had been out of the military for approximately three and a half years.  She stated that the Veteran has changed his shoes and boots at different times throughout the day throughout their 64 years of marriage because his feet and ankle hurt so much.  She reported that she remembered him telling her of his in-service injury and taping his feet to keep down the pain.  
A treatment record from Dr. M.R.D., dated in November 2015, noted the Veteran's reported history of falling through a manhole 18 feet down and landing onto his ankles and then his back during a wartime situation in WWII.  After examination, he was diagnosed with bilateral foot osteoarthritis, left ankle posterior tibial dysfunction, and bilateral foot pes planus.  Dr. M.R.D. reported that the Veteran presented today with numerous complaints and had numerous arthritic changes that potentially could have been contributed to any number of falls or traumatic events throughout his life.  

During his June 2017 hearing, the Veteran reported that in 1945, he fell approximately 18 feet through a hatch and landed on his feet and then fell on his back.  He claimed that he went to a Corpsman on the ship who taped up his feet.  He stated that he kept his feet taped up for many months, including after he was discharged from service.  He also indicated that while he was on the ship in the North Atlantic, three of his toes were frozen due to the cold.  He reported that his feet swell up and his cardiologist told him that this was related to an old injury.  He also indicated that his feet were weak and caused him to fall. 

This evidence was not previously considered by the Board, relates to an unestablished fact necessary to substantiate the claim, and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for bilateral foot disability is reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. Id.  

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304 (b) (2016).  Before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service. Id.   

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (b). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

A.  Bilateral Hearing Loss

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss.

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability. Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends and testified before the undersigned in January 2017 that he experienced the onset of decreased hearing and ringing in his ears, during active service and that he has had these symptoms since then to the present. 

The Veteran must first establish he has a current hearing loss disability. 

The results of the March 2014 VA DBQ examination reflect audiometric findings of hearing loss within the meaning of the regulations.  See 38 C.F.R. § 3.385.  They are as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
75
50
80
80
80
LEFT
65
65
75
80
85

In addition, CNC Maryland speech tests resulted in 68 percent in the left ear and 54 percent in the right ear

The Veteran must next establish that he experienced an in-service event or injury that may have caused his current hearing loss.

Service treatment records showed no complaints of, or treatment for hearing loss and a whispered voice test was normal on his separation examination.  However, in a statement received in July 2013 and during his June 2017 hearing, the Veteran reported that his military occupational specialty was a motor machinist mate, which exposed him to loud noises, including 16 cylinder diesel engines.  He also testified that after firing 20, 40, and 50 mm cannons, his ears would ring and hurt.  He stated that he stayed "somewhat dizzy" afterwards for a couple of days before he could really hear again.  See Transcript, p.4.  

The final element required for service connection is causal nexus between the Veteran's in-service exposure to acoustic trauma and his current hearing loss.  In this regard, the medical evidence reveals only one medical opinion concerning the etiology of the Veteran's hearing loss-that in the provided by the VA examiner in March 2014.  The VA examiner answered "No" when asked if the Veteran's hearing loss at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner acknowledged the Veteran's noise exposure in-service, but added that the Veteran's whispered voice test while in the military was normal and the earliest history of hearing loss was around 1990, which was approximately 44 years after military service.  The examiner continued that while the Veteran's military duties put him in close proximity to noise exposure, there was no evidence to support an auditory injury occurred to his ears during or shortly after military service that was related to his military duties.  Occupationally the Veteran worked in oil fields as a Derrickman from 1947-1952 or 1953, which would have had elevated levels of noise exposure associated with it as well.  The examiner found that the Veteran's current hearing loss is less likely than not caused by military service noise exposure as there is no direct evidence to support auditory injury to his ears from military service as opposed to occupational noise exposure or presbycusis.  Regarding the Veteran's tinnitus, the examiner found that it was as likely as not related to the Veteran's military noise exposure, as it was to his occupational noise exposure, or his current hearing loss.  The examiner also stated that although his whispered voice test was normal upon his exit from service, whispered voice testing was no longer used clinically as it did not detect changes in hearing from acoustic trauma.  

After review and analysis of all of the evidence, the Board finds that the March 2014 opinion is of less probative value than the Veteran's statements for two reasons.  First, the March 2014 examiner, as stated, relied heavily on the fact that the Veteran's whispered voice testing was normal at separation, and that the Veteran did not complain or seek treatment for hearing loss for many years after service. The Board observes that the absence of audiometric findings of hearing loss within the meaning of the regulatory criteria during active service does not preclude service connection for hearing loss.  See Ledford, supra.  Thus, the lack of hearing loss within the meaning of 38 C.F.R. § 3.85, alone, cannot be an appropriate rationale for a determination that current hearing loss is not related to active service. Second, the examiner's opinion regarding the Veteran's hearing loss and tinnitus appears to be inconsistent as the examiner later stated that whispered voice testing was no longer used clinically as it not detect changes in hearing from acoustic trauma.  Additionally, by stating that there is no direct evidence to support auditory injury to his ears from military service as opposed to occupational noise exposure or presbycusis, it appears that the examiner is suggesting that any one of those factors may have at least contributed to the Veteran's current hearing loss.  Indeed, when considering the Veteran's tinnitus, the examiner found that it was as likely as not related to the Veteran's military noise exposure, as it was to his occupational noise exposure, or his current hearing loss.  Consequently, the existing negative opinion regarding bilateral hearing loss is of little probative value.

The Board finds the Veteran to be a credible witness and accepts the veracity of his statements and testimony concerning his exposure to acoustic trauma and hearing impairment in service.  His statements have been consistent throughout this appeal, and are corroborated by the March 2014 VA examiner's acknowledgement that the Veteran's military duties put him in close proximity to noise exposure.  Additionally, the examiner indicated that such noise exposure was related to the Veteran's tinnitus.  Furthermore, an inability to hear well and ringing in one's ears are symptoms the Veteran is competent to observe and attest. See Layno, supra.

Moreover, the Board notes that service connection was granted for tinnitus in the March 2014 rating decision, based on a similar reported fact pattern as provided by the Veteran. 

Given the lack of probative value in the March 2014 negative VA opinion, the Veteran's competent and credible statements of exposure to acoustic trauma and onset of hearing problems in service, the corroboration of noise exposure in service, the March 2014 VA examiner's notation regarding problems with the results of whispered voice hearing testing, and service connection for tinnitus being established based on the same history, the Board determines that the evidence is, at the least, in equipoise.  As such, the benefit of the doubt goes to the Veteran and entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


B.  Bilateral Foot Osteoarthritis

In this case, the Veteran must first establish he has current bilateral foot osteoarthritis.

The evidence includes a May 2006 VA emergency room note with a past medical history of arthritis and foot pain.  A review of his musculoskeletal system was positive for arthralgia, arthritis, and muscle weakness or cramping.  Additionally, a November 2015 treatment record from Dr. M.R.D. included x-rays showing significant osteoarthritic changes around the left mid tarsal region with some arthritic changes noted in the right foot as well.  The Veteran was diagnosed with osteoarthritis in the bilateral foot.   

The Veteran must next establish that he experienced an in-service event or injury that may have caused his current bilateral foot osteoarthritis.

Service treatment records dated in October 1944 noted that the Veteran had weak feet.  A June 1946 discharge report of physical examination reported the Veteran's spine and extremities as normal.  

On his April 1961 and November 1989 claims, the Veteran reported that he was treated for a bilateral foot condition in April 1945 and that he injured both feet during a fall in 1945 while aboard a ship.  

While seeking treatment in August 1997, the Veteran reported a history of multiple fractures in both feet while aboard a ship in the Navy with cold damage/frostbite.  A May 2014 VA podiatry note reported a history of the Veteran injuring his left foot while in the military many years ago.  

A treatment record from Dr. M.R.D., dated in November 2015, reported history of the Veteran falling through a manhole 18 feet down during WWII.  

During his June 2017 hearing, the Veteran reported that he fell approximately 18 feet through a hatch and landed on his feet and then fell on his back, in 1945.  He claimed that he went to a Corpsman on the ship who taped up his feet.  He stated that he kept his feet taped up for many months, including after he was discharged from service.  He also reported that his feet were weak and caused him to fall three times in the past two weeks.

The final element required for service connection is causal nexus between the Veteran's service and his current bilateral foot osteoarthritis.  

Service treatment records document treatment for weak feet in October 1944 and during his hearing, the Veteran reported current complaints of weak feet that caused him to fall.  

In November 2015, Dr. M.R.D. diagnosed the Veteran with osteoarthritis of the bilateral foot based on x-ray evidence.  After examination, Dr. M.R.D. considered the Veteran's numerous complaints and reported history of falling through a manhole 18 feet down during WWII, and opined that the Veteran's numerous arthritic changes potentially could have been contributed to any number of falls or traumatic events throughout his life.  

The Board finds that service connection for osteoarthritis of the bilateral feet may also be granted based on a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if the layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran did not report an in-service injury to his feet while serving on in-service, he has consistently reported that the onset of his bilateral foot pain was during his service (to include during the period within one year of separation of service), and that such symptoms continued since service, as reflected in his hearing testimony, as well as various statements and a May 2014 VA podiatry note.  The record also reflects that the Veteran reported symptoms of weak feet in service as well as during his June 2017 hearing. 
Additionally, in a September 2014 statement, the Veteran's spouse reported that she married the Veteran in February 1950, approximately three and a half years after the Veteran was discharged from service.  She stated that the Veteran changes his shoes and boots at different times throughout the day throughout their 64 plus years of marriage because pain in his feet.  She reported that his feet looked deformed.  She remembered him telling her of his in-service injury and his feet being taped up to keep down the pain.  

The Veteran and his wife are competent to report observable symptoms of pain in his feet and describe his recollections of an in-service injury, and the Board finds little reason to question the veracity of the Veteran or his spouse's reports. The statements of the Veteran and his wife are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service, his current VA and private treatment records.  The Veteran and his wife's statements attest to the ongoing nature of the Veteran's bilateral foot symptomatology.  Therefore, given the competent and credible reports of continuity of symptomatology, supported by clinical evidence of record described above, and resolving all reasonable doubt in the Veteran's favor, service connection for osteoarthritis of the bilateral foot is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


ORDER

New and material evidence having been submitted, the previously denied claim to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

New and material evidence having been submitted, the previously denied claim to service connection for bilateral foot disability is reopened.

Entitlement to service connection for bilateral foot osteoarthritis is granted.

REMAND

Although the Board regrets the delay, it finds that additional development is necessary prior to appellate review of the issues of entitlement to service connection for a bilateral foot disability other than osteoarthritis.

The Board notes that although the Veteran's claim for bilateral foot osteoarthritis has been granted, the record reflects the diagnoses of other foot disorders, including left foot valgus deformity, left foot posterior tibial dysfunction, bilateral foot pes planus, and hammer toe deformities.  See January 2009, July 2009, October 2013, and May 2014 VA treatment records as well as November 2015 treatment records from Dr. M.R.D..  The Veteran has not undergone VA examination.  VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In light of the decision above, the Board has found the Veteran's reports of falling down a manhole in service and landing on his feet to be competent and credible.  Also, service treatment records dated in October 1944 noted that the Veteran had weak feet and during his June 2017 hearing, he reported present symptoms of weak feet that caused him to recently fall.  Furthermore, he has alleged that he experienced a cold injury/frostbite to his feet while he was on the ship in the North Atlantic.  See Transcript, pgs.20-22.  Given these facts, a VA examination is warranted to determine whether a bilateral foot disability other than osteoarthritis is related to service or to his service-connected newly service-connected bilateral foot osteoarthritis.

Additionally, as the Veteran has not been provided with proper notice regarding the information and evidence necessary to establish secondary service connection, this should be accomplished on remand.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from May 2014 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Send to the Veteran a letter explaining how to establish entitlement to service connection on a secondary basis, pursuant 38 C.F.R. § 3.310.

2.  Obtain complete VA treatment records from May 2014 to the present. 

3. After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

4.  Schedule the Veteran for a VA examination to determine whether any current bilateral foot disability other than osteoarthritis began in service or is otherwise the result of a disease or injury in service. 

A current disability is one shown at any time since May 2009, even if not shown on the current examination.

The examiner should review the electronic claims file. All appropriate testing should be conducted.
For each current bilateral foot disability other than osteoarthritis, the examiner shall opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability: 

(a) had its onset during the Veteran's service;

(b) results from, or was caused by, any injury or disease that occurred in service, to include service treatment records dated in October 1944 documenting weak foot, the Veteran's conceded fall down an 18 foot manhole in 1945; and/or the Veteran's reports of a cold injury/frostbite while onboard a ship in the North Atlantic;

(c) was caused by the Veteran's service-connected bilateral feet osteoarthritis; or 

(d) was aggravated beyond its natural progression by the Veteran's service-connected bilateral feet osteoarthritis. 

The examiner should consider all pertinent medical and lay evidence.  The examiner should provide reasons for the opinions.

5.  Then, readjudicate the claim on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


